SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-20769 MARKET & RESEARCH CORP. (Exact name of Registrant as Specified in Its Charter) Delaware 22-3341195 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 315 Post road, 2ndFloor Westport, CT 06880 (Address of Principal Executive Offices with Zip Code) Registrant’s Telephone Number, Including Area Code: (203) 226-590 Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
